PER CURIAM.
AFFIRMED. The Fund’s objection to the joint petition did not divest the Judge of Industrial Claims of jurisdiction to enter a Joint Petition Order. See Special Disability Trust Fund v. Kemp & Guest *7Roofing and Risk Management Services, Inc., 379 So.2d 404 (Fla. 1st DCA 1980). As to the issue of whether the Judge properly found that the lump sum settlement was in the best interest of the claimant, the Fund is not bound by that finding, Kemp, 379 So.2d at 406, and thus has no standing to challenge that finding on this appeal. Additionally, the Fund’s rights to due process were not violated. See Goldberger v. Wolfie’s Restaurant, 8 FCR 210 (1973), cert. den. 291 So.2d 615 (Fla.1974).
MILLS, C. J., and McCORD and THOMPSON, JJ., concur.